Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed July 24, 1978. Sentence modified, as a matter of discretion in the interest of justice, by deleting therefrom the provision that “payment of restitution and the fine are to be completed within 90 days”. As so modified sentence affirmed, the defendant is directed to pay the balance due in 10 equal monthly installments, and the matter is remitted to Criminal Term to fix the amount of each installment and dates on which they are to be paid. The sentence was excessive to the extent indicated. Lazer, J. P., Mangano, Gibbons and Rabin, JJ., concur.